 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
as of the 1st of December, 2016 (the “Start Date”), by and between David Jin
(the “Executive”) and Avalon GloboCare Corp., a Delaware corporation, currently
headquartered at 83 South Street, Suite 101, Freehold, New Jersey 07728 (the
“Company”).

 

WITNESSETH:

 

WHEREAS, the Company is a healthcare company focused on providing outsourced,
customized international healthcare services to the rapidly changing health care
industry primarily focused in the Peoples Republic of China and also pursuing
the provision of these services in the United States as well as certain
strategic partnerships and property ownership and management (the “Business”);
and

 

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions set forth in the Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, Executive’s employment by the
Company as provided herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.Employment.

 

(A)    The Company employs Executive, and Executive accepts employment with the
Company, as the Company’s Chief Executive Officer and President, upon the terms
and conditions set forth in the Agreement. Executive shall report to the Board
of Directors. As more fully set forth below, Executive shall (1) devote all of
his working time, attention, and energy, using his best efforts, to perform his
duties and provide his services under the Agreement; (2) faithfully and
competently serve and further the interests of the Company in every lawful way,
giving honest, diligent, loyal, and cooperative service to the Company; (3)
discharge all such duties and perform all such services as aforesaid in a timely
manner; and (4) comply with all lawful policies which from time to time may be
in effect at the Company or that the Company adopts.

 

(B)    Except for business travel by the Executive that may from time to time be
necessary or advisable on behalf of the Company, the Executive will provide his
services in Freehold, New Jersey and at the Company's offices in China.

 

 

 

 

2.    Conflicts of Interest. Executive represents, warrants and agrees that he
is not presently engaged in, nor shall he during the term of his employment with
the Company enter into, any employment or agency relationship or agreement with
any third party whose interests would be reasonably expected to conflict with
those of the Company. Executive further represents, warrants and agrees that he
does not presently, nor shall he, during the term of his employment with the
Company, possess any significant interest, directly or indirectly, including
through Executive’s family or through businesses, organizations, trusts, or
other entities owned or controlled by Executive, in any third party whose
interests would be reasonably expected to conflict with those of the Company.
Executive will not engage in any other employment, consulting, or other business
activity in conflict with the Company without the prior written consent of the
Board of Directors, but Executive may, with written notice to the Board of
Directors, (i) serve on the boards of directors of, or in an advisory capacity
to charitable organizations and not-for-profit corporations, (ii) serve on the
boards of directors of companies which Executive currently serves on as of the
date of this Agreement and (iii) may pursue passive investments, provided that
such activities do not unreasonably interfere with Executive’s duties and
responsibilities to the Company or create an actual or apparent conflict of
interest with the Company. Without limiting the generality of the foregoing,
Executive also represents, warrants, and agrees that:

 

(A)    he is not subject to any agreement, including any confidentiality,
non-competition or non-solicitation agreement, invention assignment agreement,
or other restrictive agreement or covenant, whether oral or written, that would
in any way restrict or prohibit his ability to enter into and execute the
Agreement, perform his duties and responsibilities and provide his services
under the Agreement, or abide by policies of the Company;

 

(B)    he has respected and at all times in the future will continue to respect
the rights of his previous employers in trade secret and confidential
information;

 

(C)    he has left with his previous employers all confidential documents,
computer software programs, computer disks, client lists, CD’s, DVD’s, USB
devices, and any other materials that are proprietary to his previous employers,
has not taken copies of any such materials, and will not remove or cause to be
removed any such materials or copies of any such materials from his previous
employers;

 

(D)    prior to leaving the employ of his most recent previous employer, the
Executive did not advise any person who is doing business with his most recent
previous employer of his decision to leave the employ of such employer or to
become employed by the Company;

 

(E)    the information Executive supplied to the Company in connection with
Executive’s application for employment with the Company is true, correct and
complete; and

 

 2 

 

 

(F)    without in any way limiting the Executive’s duty of loyalty to the
Company, so long as the Executive remains employed by the Company, any and all
business opportunities in the Business from whatever source that the Executive
may receive or otherwise become aware of through any means shall belong to the
Company, and unless the Company specifically, after full disclosure by the
Executive of each and any such opportunity, waives its right in writing, the
Company shall have the sole right to act upon any of such business opportunities
as the Company deems advisable.

 

3.    Compensation. Subject to the terms and conditions of the Agreement, as
compensation for Executive’s services performed pursuant to the Agreement, the
Company agrees to pay, or cause to be paid, to Executive, and Executive agrees
to accept, the following compensation during the term of Executive’s employment
with the Company:

 

(A)    Base Salary. A base salary of $200,000.00 (the “Base Salary”), such Base
Salary to commence on the Start Date and shall be payable in periodic equal
installments in accordance with the normal payroll practices of the Company, but
in no event less often than monthly. The Executive’s Base Salary will be subject
to modification during the Executive’s employment in accordance with the
Company’s practices, policies, and procedures but will not be reduced without
Executive’s mutual agreement.

 

(B)    Equity Awards. Executive shall also be entitled to an issuance of a Stock
Option (the "Option"). Such stock option plan is being considered by the Board
of Directors.

 

(C)    Bonuses. In addition to the Executive's annual Base Salary, during the
term of the Executive's employment hereunder, the Executive shall be entitled
only to such bonuses or additional compensation as may be granted to the
Executive by the Board of Directors, in its sole discretion.

 

 3 

 

 

(D)    Stock Grants. The vesting of any unvested shares of common stock,
preferred stock or shares underlying stock options held by Executive are subject
to the continued employment with the Company by Executive, provided, however,
all shares that have not vested shall vest immediately in the event the
Executive is terminated by the Company without Cause, the Executive resigns for
Good Reason, there is a Change in Control or a Merger Event, any unvested common
shares, preferred shares or stock option shares held by Executive shall
immediately vest to the Executive. Change in Control is defined as a transaction
(other than an offering of the Company’s common stock through a registration
statement filed with the Securities and Exchange Commission or through a private
placement memorandum) whereby any “person” or related “group” of “persons” (as
such terms are used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (other than the Company, any of
its subsidiaries, an Executive benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act), of securities of the Company
possessing fifty percent (50%) or more of the total combined voting power of the
Company’s securities outstanding immediately after such acquisition.
Notwithstanding the foregoing, a transaction shall not constitute a “Change in
Control” if: (i) its sole purpose is to change the state or Country of the
Company’s incorporation; (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction; (iii) it
constitutes the Company’s initial public offering of its securities; or (iv) it
is a transaction effected primarily for the purpose of financing the Company
with cash (as determined by the Board in good faith and without regard to
whether such transaction is effectuated by a merger, equity financing or
otherwise). A Merger Event is the consummation by the Company (whether directly
involving the Company or indirectly involving the Company through one or more
intermediaries) of (A) a merger, consolidation, reorganization, or business
combination or (B) a sale or other disposition of all or substantially all of
the Company’s assets in any single transaction or (C) the acquisition of assets
or stock of another entity, whereby any “person” or related “group” of “persons”
directly or indirectly acquires beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act), of securities of the Company possessing fifty
percent (50%) or more of the total combined voting power of the Company’s
securities outstanding immediately after such event.

 

(E)    Other Benefits. The Executive shall be eligible to participate in such
pension, life insurance, health insurance, disability insurance and other
benefit plans, if any, which the Company may from time to time make available to
similar-level employees. The Company will reimburse Executive’s self-enrolled
healthcare/medical insurance plan.

 

(F)    Vacation. Executive shall be entitled to four (4) weeks of paid vacation
during each successive one year period of his employment by the Company, which
vacation time shall be taken at such time or times in each such one year period
so as not to materially and adversely interfere with the performance of his
responsibilities under this Agreement. Executive shall be entitled to carry over
any unused vacation time from one year to the next.

 

4.    Business Expenses. Subject to Executive obtaining prior written approval
of expenses and substantiation of authorized expenses in accordance with Company
policy and applicable tax laws, during the term of Executive’s employment with
the Company, the Company will reimburse Executive, or cause Executive to be
reimbursed, for the ordinary and necessary business expenses authorized by an
employee appointed by the Board of Directors.

 

5.    Term; Termination.

 

(A)    The term ("Term") of the Agreement shall commence on the Start Date and
shall continue through the third anniversary of the Start Date. Executive may
terminate the Agreement for Good Reason (as defined below) at any time upon 60
days’ written notice to Company, provided the Good Reason has not been cured
within such period of time. The Company may terminate its employment of
Executive under the Agreement for Cause (as defined below) at any time by
written notice to Executive.

 

 4 

 

 

(B)    As used in the Agreement, the term “Good Reason” shall mean any reduction
in his then-current Salary, failure to pay or provide required Salary, the
voluntary or involuntary dissolution of Company, the filing of a petition in
bankruptcy by Company or upon an assignment for the benefit of creditors of the
assets of Company or a material breach of the provisions of the Agreement by the
Company.

 

(C)    As used in the Agreement, the term “Cause” shall mean any of the
following:

 

(i)the Executive’s intentional falsification (actual or attempted) of records or
results of the Company; the Executive’s theft or embezzlement, or attempted
theft or embezzlement, of money or material property of the Company; the
Executive’s perpetration or attempted perpetration of fraud, or the Executive’s
participation in a fraud or attempted fraud, on the Company; Executive’s
violation of the laws and regulations prohibiting insider trading, including but
not limited to disclosing material non-public information concerning the Company
to any third party who is not an officer or director of the Company; or the
Executive’s misappropriation, or attempted misappropriation, of any material
tangible or intangible assets or property of the Company;

 

(ii)any act or omission by the Executive that constitutes a breach of the duty
of loyalty to the Company, including but not limited to any undisclosed conflict
of interest or violation of Section 2 hereof or of any written conflict of
interest policy of the Company in effect at the time the conduct occurs;

 

(iii)the Executive’s conviction of or plea of no contest to a felony, the
Executive’s commission of an act of moral turpitude that would be reasonably
expected to, or that does, damage the reputation of the Company or materially
undermines the Executive’s ability to lead the Company as its chief executive
officer, or the Executive’s sexual or other prohibited harassment of, or
prohibited discrimination against, any employee of the Company;

 

(iv)the Executive’s illegal use of controlled substances, or the Executive’s
abuse of alcohol that adversely affects the Executive’s performance for the
Company;

 

(v)the Executive’s refusal or failure to carry out a lawful directive of the
Board of Directors that has been communicated to Executive; or

 

(vi)a material breach by the Executive of any of the provisions of the
Agreement.

 

 5 

 

 

(D)    Payments to Executive Upon Termination of the Agreement.

 

(i)In the event the Agreement is terminated prior to the expiration of the Term
by the Company without Cause or by the Executive with Good Reason, the Company
shall pay to Executive the amounts set forth in this Section within ninety (90)
days of the effective date of termination: (i) an amount equal to Executive’s
accrued but unpaid Base Salary and earned but unpaid Bonus prior to the
Termination Date; (ii) reimbursement for any reimbursable business expenses
incurred in accordance with the Agreement prior to the Termination Date; and
(iii) the Executive’s Salary for a period of one (1) year. Further, any equity
bonus shall vest as set forth under Section 3 of the Agreement.

 

(ii)In the event the Agreement is terminated prior to the expiration of the Term
by the Company for Cause, due to Executive’s death or Disability or by the
Executive without Good Reason, the Company shall pay to Executive the amounts
set forth in this Section: (i) accrued but unpaid Salary and earned but unpaid
Bonus prior to the Termination Date; and (ii) reimbursement for any reimbursable
business expenses incurred in accordance with the Agreement prior to the
Termination Date.

 

(iii)Upon expiration of the Term if the Agreement shall not be renewed, the
Company shall pay to Executive the amounts set forth in this Section: (i) all of
Executive’s accrued but unpaid Base Salary and earned but unpaid Bonus; and (ii)
reimbursement for any reimbursable business expenses incurred in accordance with
the Agreement prior to the end of the Term.

 

The Company’s obligations under this Section shall survive termination of the
Agreement.

 

6.    Use. By signing the Agreement, Executive grants the Company and its agents
the right and license, without further compensation to Executive, to use,
publish, display and distribute, as often as desired in connection with the
businesses of the Company, Executive’s name, biographical information, likeness
and any photographs or videos that are taken of Executive during Executive’s
employment by the Company or any photographs that Executive supplies to the
Company. Executive may inspect and approve such uses of Executive’s name,
biography, likeness and photographs and videos, which inspection and approval
shall not be unreasonably withheld, delayed, or conditioned.

 

 6 

 

 

7.Confidential Information. Executive acknowledges and agrees that:

 

(A)    during the course of Executive’s employment with the Company, Executive
will learn about, will develop and help to develop, and will be entrusted in
strict confidence with confidential and proprietary information and trade
secrets that are owned by the Company and that are not available to the general
public or the Company’s competitors, including (1) its business operations,
finances, balance sheets, financial projections, tax information, accounting
systems, value of properties, internal governance, structures, plans (including
strategic plans and marketing plans), shareholders, directors, officers,
employees, contracts, client characteristics, idiosyncrasies, identities, needs,
and credit histories, referral sources, suppliers, development, acquisition, and
sale opportunities, employment, personnel, and compensation records and
programs, confidential planning and/or policy matters, and/or other matters and
materials belonging to or relating to the internal affairs and/or business of
the Company, (2) information that the Company is required to keep confidential
in accordance with confidentiality obligations to third parties, (3)
communications between the Company, its officers, directors, shareholders,
members, partners, or employees, on the one hand, and any attorney retained by
the Company for any purpose, or any person retained or employed by such attorney
for the purpose of assisting such attorney in his or his representation of the
Company, on the other hand, and (4) other matters and materials belonging to or
relating to the internal affairs and/or business of the Company, including
information recorded on any medium that gives it an opportunity to obtain an
advantage over its competitors who do not know or use the same or by which the
Company derives actual or potential value from such matter or material not
generally being known to other persons or entities who might obtain economic
value from its use or disclosure (all of the foregoing being hereinafter
collectively referred to as the “Confidential Information”);

 

(B)    the Company has developed or purchased or will develop or purchase the
Confidential Information at substantial expense in a market in which the Company
faces intense competitive pressure, and the Company has kept and will keep
secret the Confidential Information;

 

(C)    nothing in the Agreement shall be deemed or construed to limit or take
away any rights or remedies the Company may have, at any time, under statute,
common law or in equity or as to any of the Confidential Information that
constitutes a trade secret under applicable law.

 

8.    Confidentiality Covenants. To the extent that Executive developed or had
access to Confidential Information before entering into the Agreement, Executive
represents and warrants that he has not used for his own benefit or for the
benefit of any other person or entity other than the Company, and Executive has
not disclosed, directly or indirectly, to any other person or entity, any of the
Confidential Information. Unless and until the Confidential Information becomes
publicly known through legitimate means or means not involving any act or
omission by Executive:

 

(A)    The Confidential Information is, and at all times shall remain, the sole
and exclusive property of the Company;

 

(B)     except as otherwise permitted by the Agreement, Executive shall use
commercially reasonable efforts to guard and protect the Confidential
Information from unauthorized disclosure to any other person or entity;

 

 7 

 

 

(C)    Executive shall not use for Executive’s own benefit, or for the benefit
of any other person or entity other than the Company, and shall not disclose,
directly or indirectly, to any other person or entity, any of the Confidential
Information; and

 

(D)    Except in the ordinary course of the Company’s businesses, Executive
shall not seek or accept any of the Confidential Information from any former,
present, or future employee of any of the Company.

 

9.    Intellectual Property Rights.

 

(A)    As used in the Agreement, the term “Inventions” means all procedures,
systems, formulas, recipes, algorithms, methods, processes, uses, apparatuses,
compositions of matter, designs or configurations, computer programs of any
kind, discovered, conceived, reduced to practice, developed, made, or produced,
or any improvements to them, and shall not be limited to the meaning of
“invention” under the United States patent laws. Executive agrees to disclose
promptly to the Company any and all Inventions, whether or not patentable and
whether or not reduced to practice, conceived, developed, or learned by
Executive during the Executive’s employment with the Company or during a period
of one hundred eighty (180) days after the effective date of termination of
Executive’s employment with the Company for any reason, either alone or jointly
with others, which relate to or result from the actual or anticipated business,
work, research, investigations, products, or services of the Company, or which
result, to any extent, from use of the premises or property of the Company (each
a “Company Invention”). Executive acknowledges and agrees that the Company is
the sole owner of any and all property rights in all such Company Inventions,
including the right to use, sell, assign, license, or otherwise transfer or
exploit the Company Inventions, and the right to make such changes in them and
the uses thereof as the Company may from time to time determine. Executive
agrees to disclose in writing and to assign, and Executive hereby assigns, to
the Company, without further consideration, Executive’s entire right, title, and
interest (throughout the United States and in all foreign countries) free and
clear of all liens and encumbrances, in and to all such Company Inventions,
which shall be the sole property of the Company, whether or not patentable. This
Section 12 does not apply to any Inventions: (1) for which no equipment,
supplies, facility, or Confidential Information of the Company were used; (2)
that were developed entirely on Executive’s own time; and (3) that do not relate
at the time of conception or reduction to practice to the current business of
the Company or its actual or demonstrably anticipated research or development,
or which do not result from any work performed by Executive for the Company.

 

 8 

 

 

(B)     Executive acknowledges and agrees that all materials of the Company,
including slides, PowerPoint or Keynote presentations, books, pamphlets,
handouts, audience participation materials and other data and information
pertaining to the business and clients of the Company, either obtained or
developed by Executive on behalf of the Company or furnished by the Company to
Executive, or to which Executive may have access, shall remain the sole property
of the Company and shall not be used by Executive other than for the purpose of
performing under the Agreement, unless a majority of the Board of Directors (the
“Majority Board”) provides their prior written consent to the contrary.

 

(C)    Unless the Majority Board otherwise agrees in writing, Executive
acknowledges and agrees that all writings and other works which are
copyrightable or may be copyrighted (including computer programs) which are
related to the present or planned businesses of the Company and which are or
were prepared by Executive during the Executive’s employment with the Company
are, to the maximum extent permitted by law, deemed to be works for hire, with
the copyright automatically vesting in the Company. To the extent that such
writings and works are not works for hire, Executive hereby disclaims and waives
any and all common law, statutory, and “moral” rights in such writings and
works, and agrees to assign, and hereby does assign, to the Company all of
Executive’s right, title and interest, including copyright, in such writings and
works.

 

(D)    Nothing contained in the Agreement grants, or shall be deemed or
construed to grant, Executive any right, title, or interest in any trade names,
service marks, or trademarks owned by the Company (all such trade names, service
marks, and trademarks being hereinafter collectively referred to as the
“Marks”). Executive may use the Marks solely for the purpose of performing his
duties under the Agreement. Executive agrees that he shall not use or permit the
use of any of the Marks in any other manner whatsoever without the prior written
consent of the Majority Board.

 

(E)    Executive further agrees to reasonably cooperate with the Company
hereafter in obtaining and enforcing patents, copyrights, trademarks, service
marks, and other protections of the Company’s rights in and to all Company
Inventions, writings and other works. Without limiting the generality of the
foregoing, Executive shall, at any time during and after his employment with the
Company, at the Company’s reasonable request, execute specific assignments in
favor of the Company, or its nominee, of Executive’s interest in any of the
Company Inventions, writings or other works covered by the Agreement, as well as
execute all papers, render all reasonable assistance, and perform all lawful
acts which the Company reasonably considers necessary or advisable for the
preparation, filing, prosecution, issuance, procurement, maintenance or
enforcement of patents, trademarks, service marks, copyrights and other
protections, and any applications for any of the foregoing, of the United States
or any foreign country for any Company Inventions, writings or other works, and
for the transfer of any interest Executive may have therein. Executive shall
execute any and all papers and documents required to vest title in the Company
or its nominees in any Company Inventions, writings, other works, patents,
trademarks, service marks, copyrights, applications and interests to which the
Company is entitled under the Agreement.

 

 9 

 

 

10.  Remedies. Without limiting any of the other rights or remedies available to
the Company at law or in equity, Executive agrees that any actual or threatened
violation of any of the provisions of Sections 8, 9, or 10 may be immediately
restrained or enjoined by any court of competent jurisdiction, and that any
temporary restraining order or emergency, preliminary, or final injunctions may
be issued in any court of competent jurisdiction without notice and without
bond. As used in the Agreement, the term “any court of competent jurisdiction”
shall include the state and federal courts sitting, or with jurisdiction over
actions arising, in Monmouth County, in the State of New Jersey the
jurisdiction, venue, and convenient forum of which are hereby expressly
CONSENTED TO by Executive and the Company, all objections thereto being
expressly WAIVED by Executive and the Company. Notwithstanding anything to the
contrary contained in the Agreement, the provisions of Sections 2 and 7 through
12 of the Agreement shall survive the termination of the term of Executive’s
employment with the Company for any reason.

 

11.  Independent Covenants. The restrictive covenants and provisions contained
in Sections 8, 9 and 10 above shall be construed as agreements which are
independent of any other provision of the Agreement or any other understanding
or agreement between the parties, and the existence of any claim or cause of
action of Executive against the Company, of whatsoever nature, shall not
constitute a defense to the enforcement by the Company of the covenants
contained in the Agreement. Executive agrees to indemnify and hold the Company
harmless from and against any and all claims, demands, actions, losses,
liabilities, costs, damages and expenses (including reasonable attorneys’ fees
and court costs) which the Company suffers, sustains, or incurs as a result of,
in connection with or arising out of Executive’s material breach of any of the
provisions of the Agreement, or the efforts of the Company to enforce the terms
of the Agreement, including the restrictive covenants contained in the
Agreement.

 

 10 

 

 

12.  Maximum Enforcement. It is the desire of the parties that the provisions of
Sections 8 through 12 of the Agreement be enforced to the fullest extent
permissible under the laws and public policies in each jurisdiction in which
enforcement might be sought. Accordingly, without in any way limiting the
general applicability of Sections 13(G) and 13(I) of the Agreement, if any
particular portion of Sections 9, 10, 11, or 12 of the Agreement shall ever be
adjudicated as invalid or unenforceable, or if the application thereof to any
party or circumstance shall be adjudicated to be prohibited by or invalid under
such laws or public policies, such Section or Sections shall be deemed amended
to delete therefrom such portion so adjudicated, such deletion to apply only
with respect to the operation of such Sections or Sections in the particular
jurisdiction so adjudicating on the parties and under the circumstances as to
which so adjudicated and only to the minimum extent so required, and the parties
shall be deemed to have substituted for such portion deleted words which give
the maximum scope permitted under applicable law to such Section or Sections. In
the event of litigation between Executive and the Company, Executive undertakes
to and shall, upon request of the Company, stipulate in such litigation to any
and all of the representations, warranties, and acknowledgments that Executive
has made in the Agreement.

 

13.  Miscellaneous.

 

(A)    Each party agrees to cooperate with the other and to execute and deliver
all such additional documents and instruments, and to take all such other
action, as the other party may reasonably request from time to time to
effectuate the provisions and purposes of the Agreement.

 

(B)    Whenever the term “include,” “including,” or “included” is used in the
Agreement, it shall mean including without limiting the foregoing. The recitals
to the Agreement are, and shall be construed to be, an integral part of the
Agreement. Any and all exhibits attached to the Agreement are incorporated by
reference and constitute a part of the Agreement as if set forth in the
Agreement in their entirety.

 

(C)    Except as otherwise provided in the Agreement, all notices, requests,
consents, and other communications required or permitted under the Agreement
shall be in writing and signed by the party giving notice, and shall be deemed
to have been given when hand-delivered by personal delivery, or by Federal
Express or similar courier service, or three (3) business days after being
deposited in the United States mail, registered or certified mail, with postage
prepaid, return receipt requested, addressed as follows:

 

If to the Company:

83 South Street, Suite 101

Freehold, New Jersey 07728

 

If to the Executive:

6 Clinton Court

Staten Island, NY 10301

 

 11 

 

 

or to such other address as either party may designate for himself or itself by
notice given to the other party from time to time in accordance with the
provisions of the Agreement.

 

(D)    The Agreement is personal to the Executive, and the Executive may not
assign it or his rights under it. The Company may assign the Agreement,
including Executive’s confidentiality and other obligations under Sections 8, 9
and 10 of the Agreement, along with the Company’s rights and remedies contained
in Sections 9 through 12 of the Agreement, to any entity controlling, controlled
by, or under common control with the Company, or to any entity succeeding to the
portion of the business that includes employee’s primary job functions,
substantially all of the business of the Company, or substantially all of the
assets of the Company. Subject to the foregoing, the Agreement shall be binding
upon and shall inure to the benefit of the parties and their respective heirs,
personal and legal representatives, successors and assigns.

 

(E)    No delay on the part of any party in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by any
party of any right or remedy shall preclude other or further exercise thereof or
the exercise of any other right or remedy. The waiver of any breach or condition
of the Agreement by either party shall not constitute a precedent in the future
enforcement of any of the terms and conditions of the Agreement.

 

(F)    The headings of Sections and Subsections contained in the Agreement are
merely for convenience of reference and shall not affect the interpretation of
any of the provisions of the Agreement. The Agreement is deemed to have been
drafted jointly by the parties, and any uncertainty or ambiguity shall not be
construed for or against either party as an attribution of drafting to either
party. Whenever the context so requires, the singular shall include the plural
and vice versa. All words and phrases shall be construed as masculine, feminine
or neuter gender, according to the context.

 

(G)    Whenever possible, each provision of the Agreement shall be construed and
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of the Agreement or the application thereof to any party or
circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition without
invalidating the remainder of such provision or any other provision of the
Agreement or the application of such provision to other parties or
circumstances.

 

 12 

 

 

(H)    All discussions, correspondence, understandings, and agreements
heretofore had or made between the parties relating to its subject matter are
superseded by and merged into the Agreement, which alone fully and completely
expresses the agreement between the parties relating to its subject matter, and
the same is entered into with no party relying upon any statement or
representation made by or on behalf of any party not embodied in the Agreement,
provided, however, that, any previous requirements that Executive not disclose
or use information of or concerning the Company that is confidential shall
remain in full force and effect. Any modification of the Agreement may be made
only by a written agreement signed by both of the parties to the Agreement.

 

(I)    The parties acknowledge and agree that the Company is headquartered in
New Jersey. The parties further acknowledge and agree that, to promote
uniformity in the interpretation of this and similar agreements, the validity,
construction, and enforceability of the Agreement shall be governed in all
respects by the internal laws of New Jersey applicable to agreements made and to
be performed entirely within New Jersey, without regard to the conflicts of laws
principles of New Jersey or any other state.

 

(J)    All payments to Executive under the Agreement shall be subject to such
deductions for applicable withholding taxes, social security, employee benefits,
and the like as required or permitted by applicable law. Executive recognizes
and agrees that he may be paid under the Agreement and also employed by a
payroll entity affiliated with the Company.

 

(K)    The Agreement may be executed in any one or more counterparts, each of
which shall constitute an original, no other counterpart needing to be produced,
and all of which, when taken together, shall constitute but one and the same
instrument. For purposes of finalizing the Agreement, the signature of any party
on the Agreement, or any amendment hereto, transmitted electronically may be
relied upon as if such document were an original document.

 

(L)    The parties represent and warrant to each other that they have read the
Agreement in its entirety, that they understand the terms of the Agreement and
understand that the terms of the Agreement are enforceable, that they have had
ample opportunity to negotiate with each other with regard to all of its terms,
that they have entered into the Agreement freely and voluntarily, that they
intend to and shall be legally bound by the Agreement, and that they have full
power, right, authority, and competence to enter into and execute the Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 13 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the date first above written.

 

  AVALON GLOBOCARE CORP.         By: /s/ Meng Li   Name: Meng Li   Title: Chief
Operating Officer       /s/ David Jin   David Jin, M.D., Ph.D.

 

 14 

 